Citation Nr: 1635032	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  09-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.  He also had military reserve and/or National Guard service from May 1979 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in December 2015, which vacated an October 2014 Board decision, in pertinent part, and remanded the issues on appeal for additional development.  The issues initially arose from a May 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2010 before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The Board notes that in correspondence received in May 2016 the Veteran's attorney requested that an additional videoconference hearing be provided in this case.  It was noted that additional evidence in the form of testimony would be presented.  There is no indication, however, that the transcript of the August 2010 hearing is unavailable nor did the request otherwise specify why prejudice would result from the failure to provide a new hearing.  See 38 C.F.R. § 20.717(a) (2015).  As a hearing on appeal was previously granted in this case and an adequate basis has not been presented in support of a motion for a new Board hearing, the May 2016 request is denied.  See 38 C.F.R. § 20.700(a) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In its December 2015 Memorandum Decision of the Court found the Board had failed to provide an adequate statement of reasons or bases for its reliance on VA examination opinions dated in 2011.  It was noted, in essence, that it did not appear that the examiner had  adequately considered whether the Veteran had injured his back during service.  Moreover, the Board failed to provide an adequate statement of reasons or bases for its reliance on the 2011 mental health examiner's opinion as to findings of inconsistencies in the Veteran's reported stressors.  It was further noted that the examiner failed to address the Veteran's claim concerning frustration with VA's handling of his claims.  

The Veteran has been diagnosed with depression and degenerative disc disease (DDD) of the lumbar spine, and he claims that these disorders are of service origin.  In the case of the mental health disorder, he claims in the alternative that it is secondary to a service-connected disorder.  By way of history, the Veteran's service treatment records (STRs) show that he was seen for anxiety and stress in May and June 1976 associated with epigastric problems.  He was also seen in February and March 1978 for low back complaints.  An X-ray study at the time was negative.  No chronic mental health or low back disorder was noted upon discharge examination in October 1978.  

Post-service records reflect notation of back surgery in 1988.  The Veteran reported intermittent problems with back pain upon VA records in 2004.  Subsequently dated records show complaints of back pain as well as reports of depression in subsequent years.  The diagnoses have included depressive disorder and lumbar spine degenerative disease.  VA examinations addressing the etiology of the Veteran's acquired psychiatric disorder and low back condition were conducted in 2011.  The Board also notes that a review of the available VA record indicates that additional, pertinent VA treatment records and medical records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits were obtained subsequent to the October 2014 decision. 

As such, and while the Board sincerely regrets an additional remand considering the lengthy procedural history in this case, additional VA etiological opinions must be obtained so as to determine whether it is at least as likely as not that the Veteran's inservice back injury is linked to his currently-diagnosed low back DDD.  Moreover, it is noted that the Veteran was treated for anxiety/stress during service associated with his now service-connected gastroesophageal complaints.  

A discussion of whether the Veteran was seen for anxiety/stress or for back complaints during service is not necessary.  Instead, the examiner must focus his or her analysis on the Veteran's symptoms and diagnosed disorders during his period of service, and whether the Veteran's depressive disorder or DDD (or any other currently-diagnosed lumbar disorder) shares an etiological link with those inservice reports.  In the case of the psychiatric disorder, the examiner is also address whether a current mental health disability for VA compensation purposes may be etiologically linked to service or a service-connected disability, to include the Veteran's frustration with VA in handling of his claims regarding his claim.  See generally, 38 C.F.R. § 4.125(a) and Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an additional VA examination to assess the nature and etiology of any lumbar spine disorder diagnosed during the pendency of this appeal.  The Veteran's VA claims file should be made available to the examiner for review in conjunction with the opinion or examination.  The examiner should specifically review, note, and discuss all prior diagnoses of record.  Further, the examiner must note a review of the December 2015 Memorandum Decision by the Court as well as this Remand.  Importantly, the examiner's opinion must not be based upon the lack of evidence concerning an inservice back injury.  Instead, the examiner's analysis should focus on the Veteran's inservice reports and diagnoses, and whether such reports are medically-linked to current findings.  The examiner should also discuss the Veteran's post service low back history, to include reports of back surgery in 1988, and any objective evidence of low back complaints continuing some years after that surgery.  

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not (50 percent or greater probability) that any current lumbar disorder is of service onset or otherwise related to the Veteran's period of active service?  Why or why not?  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

2.  The Veteran should also be scheduled for a VA mental disorders examination.  The Veteran's VA claims file should be made available to the examiner for review in conjunction with the opinion or examination.  The examiner should specifically review, note, and discuss all prior diagnoses of record.  Further, the examiner must note a review of the December 2015 Memorandum Decision by the Court as well as this Remand.  Importantly, the examiner's opinion must not be based upon the lack of evidence concerning inservice psychiatric complaints.  Instead, the examiner's analysis should focus on the Veteran's inservice reports and diagnoses, and whether such reports may be etiologically linked to a current disability for VA compensation purposes with appropriate identification of the applicable DSM-5 criteria.  The examiner should also discuss the Veteran's post service history of psychiatric complaints beginning in approximately 2006.  

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder was caused or aggravated by his military service, or related on a secondary basis to a service-connected disability, to include a hiatal hernia and gastroesophageal reflux disorder (GERD) as well as VA's handling of his claims for benefits.  In providing the opinion(s), the examiner must specifically address the Veteran's inservice complaints of anxiety and stress associated with epigastric distress.  If the examiner finds that these inservice complaints do not support a medical nexus, she/he must explain why.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case (SSOC) to the Veteran and his attorney, and return the appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  




